TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00737-CV




           FPL Energy Upton Wind I, LP; FPL Energy Upton Wind II, LP;
      FPL Energy Upton Wind III, LP; FPL Energy Upton Wind IV, LP, Appellants

                                                 v.

                 Upton Wind, LP, and Cielo Land and Cattle, LP, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-GN-04-001657, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION

               The parties have filed a joint motion asking this Court to vacate the trial court’s

judgment, dismiss the underlying case, and release the supersedeas bond, explaining that they have

settled their dispute. We grant the parties’ motion. Tex. R. App. P. 42.1(a)(2). We therefore vacate

the judgment, dismiss the underlying case with prejudice, and order that the supersedeas bond is

released.



                                              ___________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Vacated and Dismissed on Joint Motion

Filed: April 19, 2007